UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period to Commission file number: 000-52544 Aspen Diversified Fund LLC (Exact name of registrant as specified in its charter) Delaware 32-0145465 (State or other jurisdictionof incorporation or organization) (IRS EmployerIdentification No.) 4200 Northside Parkway Building 11, Suite 200 Atlanta, Georgia 30327 (Address of principal executive offices) (Zip Code) (404) 879-5126 (Registrant's telephone number, including area code) 1230 Peachtree Street, N.E. Suite 1750 Atlanta, Georgia 30309 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large accelerated filer o Accelerated filer o Non-accelerated filer ý Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yes ý No -ii- Table of Contents PART I – FINANCIAL INFORMATION Page No. Item 1. Financial Statements 1 Interim Statements of Assets and Liabilities 1 Interim Statements of Operations 2 Interim Statements of Changes in Net Assets 3 Interim Statements of Cash Flows 4 Notes to Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 14 Item 4. Controls and Procedures 15 PART II – OTHER INFORMATION Page No. Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 17 Item 4. REMOVED AND RESERVED 17 Item 5. Other Information 17 Item 6. Exhibits 17 -iii- PART I – FINANCIAL INFORMATION Item 1.Financial Statements. Aspen Diversified Fund LLC Interim Satements of Assets and Liabilities UnauditedJune 30, 2010 December 31, 2009 ASSETS Investments in investment funds–at fair value–Note B (cost: $75,537,472 and $72,407,389 at June 30 2010 and December 31, 2009, respectively) $ 75,539,235 $ 75,324,716 Unrealized gain on futures contracts–at fair value–Note B 2,128,212 2,300,141 Total investments 77,667,447 77,624,857 Cash and cash equivalents 23,829,799 26,038,161 Investments in transit 2,475,000 1,000,000 Investment fund redemptions receivable 4,000,000 1,500,000 TOTAL ASSETS $ 107,972,246 $ 106,163,018 LIABILITIES AND NET ASSETS LIABILITIES Unrealized loss on futures contracts–at fair value–Note B $ 1,756,641 $ 2,248,251 Commissions payable 23,021 13,313 Management, incentive and administrative fees payable–Note D 107,177 106,235 Managed accounts fees payable 43,126 66,990 Accrued operating expenses 35,800 54,523 Membership redemptions payable 1,457,292 2,247,341 Capital contributions received in advance of admission date 1,598,460 1,083,380 TOTAL LIABILITIES 5,021,517 5,820,033 NET ASSETS–Note C 102,950,729 100,342,985 TOTAL LIABILITIES AND NET ASSETS $ 107,972,246 $ 106,163,018 See notes to financial statements. Return to Table of Contents -1- Aspen Diversified Fund LLC Interim Satements of Operations (Unaudited) For the threemonths endedJune 30, 2010 For the threemonths endedJune 30, 2009 For the sixmonths endedJune 30, 2010 For the sixmonths endedJune 30, 2009 INVESTMENT INCOME (LOSS) Realized and unrealized gain (loss) on investments–Note B Realized gain on investments $ 1,595,427 $ 4,127,717 $ 1,727,184 $ 7,315,270 Unrealized loss on investments (2,975,330 ) (5,861,115 ) (2,216,621 ) (13,089,074 ) Net realized and unrealized loss on investments (1,379,903 ) (1,733,398 ) (489,437 ) (5,773,804 ) Interest income -0- 156 -0- 653 TOTAL NET INVESTMENT LOSS (1,379,903 ) (1,733,242 ) (489,437 ) (5,773,151 ) OPERATING EXPENSES–Note D Management and incentive fees 230,532 227,244 453,822 461,870 Administrative fees 91,223 144,576 179,964 322,213 Managed account fees 123,456 135,693 248,579 205,871 Operating expenses 63,434 22,819 103,876 24,985 Tailing commissions 69,144 38,444 124,441 78,356 TOTAL OPERATING EXPENSES 577,789 568,776 1,110,682 1,093,295 NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ (1,957,692 ) $ (2,302,018 ) $ (1,600,119 ) $ (6,866,446 ) See notes to financial statements. Return to Table of Contents -2- Aspen Diversified Fund LLC Interim Satements of Changes in Net Assets (Unaudited) For the sixmonths endedJune 30, 2010 For the sixmonths endedJune 30, 2009 Net assets at beginning of period $ 100,342,985 $ 115,876,755 Capital contributions 14,489,956 12,122,887 Redemptions (10,282,093 ) (13,903,329 ) Net decrease from operations (1,600,119 ) (6,866,446 ) NET ASSETS AT END OF PERIOD $ 102,950,729 $ 107,229,867 See notes to financial statements. Return to Table of Contents -3- Aspen Diversified Fund LLC Interim Satements of Cash Flows (Unaudited) For the sixmonths endedJune 30, 2010 For the sixmonths endedJune 30, 2009 CASH FLOWS FROM OPERATING ACTIVITIES Net decrease in net assets resulting from operations $ (1,600,119 ) $ (6,866,446 ) Adjustments to reconcile net decrease in net assets resulting from operations to cash used in operating activities: Increase in investments in investment funds (51,315,576 ) (24,156,347 ) Redemptions from investments in investment funds 50,291,938 42,995,750 Realized gain (1,727,184 ) (7,315,270 ) Unrealized loss 2,216,621 ) 13,089,074 Decrease in interest receivable -0- 793 Increase in investments in transit (1,475,000 ) (14,350,000 ) Increase in redemptions receivable (2,500,000 ) (12,666,866 ) Increase in commissions payable 9,709 99 (Decrease) increase in accrued operating expenses (18,723 ) 22,024 Decrease in managed accounts fees payable (23,864 ) (9,122 ) Increase (decrease) in management, incentive and administrative fees payable 942 (37,029 ) NET CASH USED IN OPERATING ACTIVITIES (6,141,256 ) (9,293,340 ) CASH FLOWS FROM FINANCING ACTIVITIES Capital contributions received from members 15,005,036 12,552,537 Membership redemptions (11,072,142 ) (13,856,074 ) NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES 3,932,894 (1,303,537 ) NET DECREASE IN CASH AND CASH EQUIVALENTS (2,208,362 ) (10,596,877 ) Cash and cash equivalents at beginning of period 26,038,161 22,861,740 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 23,829,799 $ 12,264,863 Cash paid for interest $ -0- $ -0- Cash paid for taxes $ -0- $ -0- See notes to financial statements. SUPPLEMENTAL DISCLOSURE OF NONCASH INVESTING AND FINANCING ACTIVITIES: At June 30, 2010 and 2009, the Fund had membership redemptions payable of $1,457,292 and $1,035,623, and contributions received in advance of admission date of $1,598,460 and $2,212,750, respectively. Return to Table of Contents -4- Aspen Diversified Fund LLC Notes to Financial Statements NOTE A – DESCRIPTION OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Aspen Diversified Fund LLC (the “Fund”) is a Delaware limited liability company that seeks to provide its investors with a rate of return not generally correlated with traditional investments. The Fund offers units in multiple classes (Class A, B, C, D, and E). As of June 30, 2010, no Class D units were outstanding. The Fund is a speculative commodity pool and is a “fund-of-funds” which invests in other commodity pools known as “Investee Pools” as well as separately managed accounts (together with Investee Pools, “Investment Funds”) managed by independent commodity trading advisors (“CTAs”), or other portfolio managers (together “Portfolio Managers”). The following accounting policies are presented to assist the reader in understanding the Fund’s financial statements: The accompanying unaudited financial statements of the Fund have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting only of normal recurring adjustments) considered necessary for a fair statement of the financial condition and operations of the Fund for the period presented have been included. The following is a description of the more significant of those policies that the Fund follows in preparing its financial statements. Valuation of Investments in Investment Funds:The Fund values investments in investment funds for which there is no ready market at fair value as determined by Aspen Partners, Ltd. (the “Managing Member”). The valuation of Investment Funds purchased or held by the Fund ordinarily are based on the value provided most recently to the Managing Member by each Investment Fund, which the Managing Member believes to be reliable and which reflects the amount that the Fund might reasonably expect to receive for the position if the Fund’s interest were redeemed at the time of valuation. The Managing Member’s reliance on or consideration of the values of Investment Funds will be based on: (i) due diligence performed prior to making an investment in an Investment Fund; (ii) ongoing due diligence and monitoring; (iii) periodic variation analysis and review by the Fund and/or the Fund’s auditors; and (iv) any other information reasonably available from the market or other third parties. In certain circumstances, the Managing Member may determine that the value provided by an Investment Fund does not represent the fair value of the Fund’s interests in the Investment Fund. This determination may be based upon, among other things: (i) the absence of transaction activity in interests in a particular Investment Fund; (ii) the imposition by an Investment Fund of extraordinary restrictions on redemptions, including limitations on the percentage of Investment Fund assets that may be redeemed during a certain time period; (iii) a determination by the Managing Member that it would be impracticable to liquidate the Fund’s holdings in a particular Investment Fund; (iv) a conclusion that the Investment Fund’s valuation was based on valuation procedures that do not provide for valuation of underlying securities at market value or fair value as appropriate; (v) actual knowledge (if any) of the value of underlying portfolio holdings; (vi) ongoing due diligence and monitoring that indicates that the valuation provided by the Investment Fund is not reliable, such as significant variations between estimates and final values provided by an Investment Fund or lesser variations that occur on a regular basis with respect to a specific Investment Fund; or (vii) available market data or other relevant circumstances, including unusual or extraordinary circumstances. Return to Table of Contents -5- Aspen Diversified Fund LLC Notes to Financial Statements NOTE A – DESCRIPTION OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – Continued In the event that an Investment Fund does not report a month-end value to the Fund on a timely basis, the fair value of the Investment Fund will be based on the most recent value reported by the Investment Fund, as well as any other relevant information available at the time the Fund values its portfolio. In this unusual event, it may be appropriate to consider the factors set forth herein, provided, however, that the Managing Member may not find such factors useful if, among other things, the Investment Fund in question is intended to have low correlation with the overall markets or a particular market (in which case the Managing Member may not have information necessary to determine whether a discount or premium would best reflect such significant events). Where deemed appropriate by the Managing Member, investments in Investment Funds or illiquid securities may be valued at cost. Cost is used only when the Managing Member determines that cost best approximates the fair value of the particular position under consideration. For example, cost may not be appropriate when the Fund is aware of similar sales to third parties at materially different prices or in other circumstances where cost may not approximate fair value (which could include situations in which there are no sales to third parties). Valuation of Investments in Futures Contracts:These instruments include Open Trade Equity Positions (Futures Contracts and Currency Forwards) that are actively traded on commodities exchanges with quoted pricing for corroboration. Futures Contracts and Currency Forwards are reported at fair value using Level 1 inputs. Investments in Futures Contracts further include Open Trade Equity that are quoted prices for identical or similar assets that are not traded on active markets. Valuation of Investments in Investment Funds:The Fund values investments in investment funds for which there is no ready market at fair value as determined by Aspen Partners, Ltd. (the “Managing Member”). Investment Income:Investment income includes realized and unrealized gains and losses from the Fund’s investments in Investment Funds, managed accounts and interest income. Gains, losses, income earned and expenses incurred by the Investment Funds are allocated to the Fund based on the Fund’s percentage ownership in each respective fund. Investment transactions are recorded on the trade date. Income Taxes:No provision for income taxes has been made in the accompanying financial statements as all items of the Fund’s income, loss, deduction and credit are passed through to, and taken into account by, the Fund’s members on their own income tax returns. The primary difference between financial statement income and taxable income relates to certain gains and losses that are not immediately realized for income tax purposes for the period ended June 30, 2010. There were no material differences between the cost basis of the Fund’s assets and liabilities for financial and income tax reporting purposes. The Fund has reviewed all open tax years and major jurisdictions and concluded that there is no tax liability resulting from unrecognized tax benefits relating to uncertain income tax positions taken or expected to be taken on the tax return for the most recent fiscal year-end. The Fund is also not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Cash and Cash Equivalents:For purposes of reporting cash flows, the Fund considers demand deposits and all unrestricted, highly liquid investments with original maturities of three months or less, which can be readily converted to cash on demand, without penalty, to be cash equivalents. Non-interest bearing demand deposits are insured by the Federal Deposit Insurance Corporation (FDIC) up to $250,000. The Fund has established managed accounts to be traded by certain foreign exchange and CTAs on behalf of the Fund. Cash in managed accounts is held by Newedge USA, LLC to secure trading positions in currency and commodity futures. These funds are insured to the Securities Investor Protection Corporation (SIPC) limits as may be amended from time to time. Return to Table of Contents -6- Aspen Diversified Fund LLC Notes to Financial Statements NOTE A – DESCRIPTION OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – Continued Aspen Diversified Fund LLC Cash Held in Excess of Federally Insured Limits Description Balance as ofJune 30, 2010 Balance as ofDecember 31, 2009 Cash in bank $ 4,507,373 $ 967,947 Cash held in managed accounts 19,364,175 25,100,256 Total bank balance 23,871,548 26,068,203 FDIC insurance limit (250,000 ) (967,947 ) SIPC insurance limit (500,000 ) (500,000 ) Uninsured, uncollateralized balance $ 23,121,548 24,600,256 Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Investment Valuations:In accordance with generally accepted accounting prinicples in the United States (“GAAP”), fair value is defined as the price that the Fund would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement date. GAAP also establishes a framework for measuring fair value, and a three-level hierarchy for fair value measurements based upon the transparency of inputs to the valuation of an asset or liability. Inputs may be observable or unobservable and refer broadly to the assumptions that market participants would use in pricing the asset or liability. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from sources independent of the Fund. Unobservable inputs reflect the Fund’s own assumptions about the assumptions that market participants would use in pricing the asset or liability developed based on the best information available under the circumstances. Each investment is assigned a level based upon the observability of the inputs which are significant to the overall valuation. The three-tier hierarchy of inputs is summarized below. Level 1 Inputs – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 Inputs – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 Inputs – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Return to Table of Contents -7- Aspen Diversified Fund LLC Notes to Financial Statements NOTE B – INVESTMENTS IN INVESTMENT FUNDS & FUTURES CONTRACTS At June 30, 2010 and during the six months then ended investments in Investment Funds and net realized and unrealized gains (losses) on Investment Funds and futures contracts consisted of the following: Investment Funds and Futures Contracts Gains/(Losses)for the six monthsended June 30, 2010 Cost Basisas of June 30, 2010 Fair Valueas of June 30, 2010 % of Fund’sNet Assets Investment Funds: Abraham Commodity Fund LP * $ (189,827 ) $ -0- $ -0- 0.00% AlphaMosaic (US) LLC (Altis – Cell No. 151) * (55,977 ) -0- -0- 0.00% AlphaMosaic (US) LLC (Krom River – Cell No. 42) * 53,450 -0- -0- 0.00% APM Hedged Global Commodity Fund, LDC * (116,186 ) -0- -0- 0.00% Aspen Commodity Long Short Fund LLC (1,450,330 ) 33,110,523 31,660,414 30.75% Boronia Diversified Fund (U.S.), LP 153,097 5,889,517 6,639,977 6.45% Coolmore Partners LP * (29,505 ) -0- -0- 0.00% Discus Feeder Ltd. 178,231 5,986,347 6,182,799 6.01% Galena Fund Ltd. * 70,538 -0- -0- 0.00% Global Commodity Systematic LP * (59,413 ) -0- -0- 0.00% Graham Global Investments Fund Ltd. 83,467 10,000,000 10,083,467 9.79% LD Commodities Alpha Fund LP * 11,554 -0- -0- 0.00% Man-AHL Diversified II LP 515,028 4,250,016 4,900,605 4.76% Millburn Commodity Fund LP * 71,837 -0- -0- 0.00% MMT Energy Fund * (93,718 ) -0- -0- 0.00% Robeco Transtrend Diversified Fund LLC 19,771 10,800,000 10,855,011 10.54% Sparta Commodities US Feeder Fund LLC * (299,680 ) -0- -0- 0.00% Winton Futures Fund 329,847 5,501,069 5,216,962 5.07% Total Investment Funds $ (807,816 ) $ 75,537,472 $ 75,539,235 73.37% Futures contracts, net 318,379 -0- 371,571 0.36% Total $ (489,437 ) 75,537,472 $ 75,910,806 73.73% Other assets, less liabilities 27,039,923 26.27% Net assets $ 102,950,729 100.00% * Fund shares were fully disposed of during 2010. At June 30, 2010 the fair value measurements were as follows: Quoted Prices inActive Markets(Level 1) Significant OtherObservable Inputs(Level 2) SignificantUnobservable Inputs(Level 3) Investments in investment funds $ -0- $ 75,539,235 $ -0- Unrealized gain on futures contracts, net 371,571 $ -0- $ -0- Total $ 371,571 $ 75,539,235 $ -0- Return to Table of Contents -8- Aspen Diversified Fund LLC Notes to Financial Statements NOTE B – INVESTMENTS IN INVESTMENT FUNDS & FUTURES CONTRACTS – Continued At June 30, 2010, and during the six months then ended, the Fund’s investments in futures contracts and net unrealized gains by type, were as follows: Futures Contract Type Net Unrealized Gains Foreign exchange contracts $ (50,482 ) Commodity futures contracts 422,053 Total $ 371,571 At December 31, 2009 and during the six months ended June 30, 2009, investments in investment funds and net realized and unrealized gains (losses) on Investment Funds and futures contracts consisted of the following: Investment Funds and Futures Contracts Gains/(Losses)for the six monthsended June 30, 2009 Cost Basisas of December 31, 2009 Fair Valueas of December 31, 2009 % of Fund’sNet Assets Investment Funds: Abraham Commodity Fund LP $ 25,894 $ 2,983,000 $ 2,755,222 2.75% AlphaMosaic (US) LLC (Altis – Cell No. 151) (45,751 ) 3,094,000 2,868,228 2.86% AlphaMosaic (US) LLC (Krom River – Cell No. 42) (77,932 ) 4,314,000 4,314,000 4.23% APM Hedged Global Commodity Fund, LDC (702,113 ) 2,617,335 2,982,802 2.97% Boronia Diversified Fund (U.S.), LP (794,408 ) 13,033,000 14,286,880 14.24% Discus Feeder Ltd. (40,222 ) 5,986,348 6,004,568 5.98% Discus Fund Ltd. * 243,055 -0- -0- 0.00% Galena Fund Ltd. -0- 2,300,000 2,296,957 2.29% Global Commodity Systematic LP * (60,229 ) 3,686,932 4,413,960 4.40% HFR MF Diversified Select Master Trust * (1,122,920 ) -0- -0- 0.00% Man-AHL Diversified II LP (2,281,950 ) 11,202,305 12,385,576 12.34% Millburn Commodity Fund LP (207,389 ) 2,983,000 2,830,455 2.82% MMT Energy Fund (44,175 ) 1,580,000 1,367,916 1.36% Robeco Transtrend Diversified Fund LLC (252,424 ) 9,600,000 9,635,241 9.60% Sparta Commodities US Feeder Fund LLC * 25,348 2,216,000 2,363,988 2.36% Winton Futures Fund -0- 6,811,469 6,887,115 6.87% Total Investment Funds $ (5,335,216 ) $ 72,407,389 $ 75,324,716 75.07% Futures contracts, net (438,588 ) -0- 51,890 0.05% Total $ (5,773,804 ) 72,407,389 $ 75,376,606 75.12% Other assets, less liabilities 24,966,379 24.88% Net assets $ 100,342,985 100.00% * Fund shares were fully disposed of during 2009. Return to Table of Contents -9- Aspen Diversified Fund LLC Notes to Financial Statements NOTE B – INVESTMENTS IN INVESTMENT FUNDS & FUTURES CONTRACTS – Continued At December 31, 2009 the fair value measurements were as follows: Quoted Prices inActive Markets(Level 1) Significant OtherObservable Inputs(Level 2) SignificantUnobservable Inputs(Level 3) Investments in investment funds $ -0- $ 75,324,716 $ -0- Unrealized gain on futures contracts, net 51,890 $ -0- $ -0- Total $ 51,890 $ 75,324,716 $ -0- The investment objectives and redemption policies for the investment funds and managed accounts in which the Fund was invested as of June 30, 2010 were as follows: Investment Funds and Managed Accounts Investment Objective Redemptions Permitted ADF Trading Company I, LLC (Welton Investment Corporation) Long-Term Trend Follower Daily ADF Trading Company II, LLC (Systematic Alpha Management LLC) Short-Term Trend Follower Daily ADF Trading Company IV, LLC (Blackwater Capital Management, LLC) Commodity Specialist Daily Aspen Commodity Long/Short Fund LLC Commodity Specialist Monthly Boronia Diversified Fund (U.S.), LP Short-Term Trend Follower Monthly Discus Feeder Ltd. Short-Term Trend Follower Monthly Graham Global Investment Fund Long-Term Trend Follower Monthly Man-AHL Diversified II LP Long-Term Trend Follower Monthly Robeco Transtrend Diversified Fund LLC Medium-Term Trend Follower Monthly Winton Futures Fund Long-Term Trend Follower Monthly These Investment Funds engage primarily in speculative trading of U.S. and foreign futures contracts and options on U.S. and foreign futures contracts, and foreign currency transactions. The funds are exposed to both market risks – the risk arising from changes in the market value of the contracts – and credit risk – the risk of failure by another party to perform according to the terms of a contract. Furthermore, certain of the Investment Funds include restrictions as to the minimum amount of time that an investor must remain invested in the Investment Fund. Management is required to disclose any investments that exceed 5% of the Fund’s net assets at year end.Information is not available to determine if an individual investment held by any of the Investment Funds exceeded 5% of the Fund’s net assets at June 30, 2010 and December 31, 2009. At June 30, 2010 and December 31, 2009, the Fund had remitted $2,475,000 and $1,000,000, respectively, to Investment Funds that will not be credited to its respective capital accounts until the first day of the following month. These amounts have been recorded as investments in transit. Return to Table of Contents -10- Aspen Diversified Fund LLC Notes to Financial Statements NOTE C – NET ASSETS The Fund maintains separate capital accounts for its members. Net profits and net losses, and expenses attributable to each class are allocated to the members holding units of each class in proportion to their respective capital accounts. Each member may withdraw all or any portion of his capital account as of the end of each calendar month, provided that the withdrawing member gives at least ten days prior written notice. The Fund admits members only on the first day of each month. At June 30, 2010 and December 31, 2009, the Fund had received capital contributions of $1,598,460 and $1,083,380, respectively, that were credited to the members’ capital accounts on the first day of the following month or in a future admission period. These amounts have been recorded as capital contributions received in advance of admission date. The Fund may be dissolved at any time by the determination of the managing member to dissolve and liquidate the Fund. NOTE D – RELATED PARTY TRANSACTIONS The Fund pays various monthly fees to the managing member, Aspen Partners, Ltd., which vary depending upon the unit class.The annual fee percentages by unit class are as follows: Class A Units Class B Units Class C Units Class D Units Class E Units Management fees 1.00% 1.00% 0.75% 1.00% 0.00% Incentive fees 10.00% 10.00% 7.50% 10.00% 0.00% Administrative fees 0.35% 0.35% 0.05% 0.70% 0.35% As of June 1, 2009, the administrative fee of the Fund decreased from 0.65% to 0.35% for Class A, Class B and Class E units, from 0.25% to 0.05% for Class C units, and from 1.65% to 0.70% for Class D units. In addition, the Fund will pay its operating expenses and custody fees. The operating expenses will be allocated pro-rata to each Class of Units. The custody fees will be paid by each Class as incurred. The incentive fees are equal to the applicable percentage of the new investment profits earned monthly by class over the high water mark. During the six months ended June 30, 2010 and 2009, the Fund recognized management and incentive fee expenses of $453,822 and $461,870, respectively. There were no incentive fees incurred during the six months ended June 30, 2010. During the six months ended June 30, 2010 and 2009, the Fund recognized administrative fee expenses of $179,964 and $322,213, respectively. At June 30, 2010 and December 31, 2009, accounts payable consisted of $107,177 and $106,235, respectively, related to management fees, incentive fees and administrative fees. Return to Table of Contents -11- Aspen Diversified Fund LLC Notes to Financial Statements NOTE E – FINANCIAL HIGHLIGHTS Financial highlights were as follows for the six months ended June 30, 2010: Per unit activity: Class A Units Class B Units Class C Units Class D Units Class E Units Beginning net unit value at December 31, 2009 $ 109.66 $ 122.50 $ 95.02 N/A $ 131.49 Net loss from investments in investment funds (0.57 ) (0.64 ) (0.50 ) N/A (0.69 ) Interest income 0.00 0.00 0.00 N/A 0.00 Total investment loss (0.57 ) (0.64 ) (0.50 ) N/A (0.69 ) Management & incentive fees (0.54 ) (0.61 ) (0.35 ) N/A 0.00 Administrative fees (0.19 ) (0.21 ) (0.02 ) N/A (0.23 ) Other expenses (1.43 ) (0.41 ) (0.30 ) N/A (0.47 ) Total operating expenses (2.16 ) (1.23 ) (0.67 ) N/A (0.70 ) Ending unit value at June 30, 2010 $ 106.93 $ 120.63 $ 93.85 N/A $ 130.10  Class D units had not yet been issued as of June 30, 2010. These amounts were calculated based on the weighted average of monthly units outstanding by class. Class A Units Class B Units Class C Units Class D Units Class E Units Net investment income 0.44% (0.59% ) (1.10% ) N/A (0.54% ) Operating expenses (2.14% ) (1.02% ) (0.74% ) N/A (0.53% ) Net loss (1.70% ) (1.60% ) (1.84% ) N/A (1.07% ) Total return (2.49% ) (1.53% ) (1.23% ) N/A (1.05% ) The portfolio turnover rate for the six months ended June 30, 2010 was 51.40%. Return to Table of Contents -12- Aspen Diversified Fund LLC Notes to Financial Statements NOTE E – FINANCIAL HIGHLIGHTS – Continued Financial highlights were as follows for the six months ended June 30, 2009: Per unit activity: Class A Units Class B Units Class C Units Class D Units Class E Units Beginning net unit value at December 31, 2008 $ 121.94 $ 133.53 $ 102.93 N/A $ 141.90 Net loss from investments in investment funds (6.19 ) (6.80 ) (5.25 ) N/A (7.24 ) Interest income 0.00 0.00 0.00 N/A 0.00 Total investment loss (6.19 ) (6.80 ) (5.25 ) N/A (7.24 ) Management & incentive fees (0.59 ) (0.65 ) (0.38 ) N/A 0.00 Administrative fees (0.36 ) (0.39 ) (0.11 ) N/A (0.42 ) Other expenses (1.42 ) (0.28 ) (0.20 ) N/A (0.29 ) Total operating expenses (2.37 ) (1.32 ) (0.69 ) N/A (0.71 ) Ending unit value at June 30, 2009 $ 113.38 $ 125.41 $ 96.99 N/A $ 133.95  Class D units had not yet been issued as of June 30, 2009. These amounts were calculated based on the weighted average of monthly units outstanding by class. Class A Units Class B Units Class C Units Class D Units Class E Units Net investment income (5.28% ) (5.19% ) (5.39% ) N/A (5.23% ) Operating expenses (2.02% ) (1.01% ) (0.71% ) N/A (0.51% ) Net loss (7.30% ) (6.19% ) (6.11% ) N/A (5.74% ); Total return (7.02% ) (6.08% ) (5.77% ) N/A (5.60% ) The portfolio turnover rate for the six months ended June 30, 2009 was 19.48%. Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations. Liquidity.There are no known demands, commitments, events or uncertainties that will result in or are reasonably likely to result in the Fund’s liquidity increasing or decreasing in any material way. The Investment Funds in which the Fund invests have varying liquidity opportunities ranging from daily to annually. The Fund maintains a limited cash position, but sufficient to cover current and anticipated liabilities including withdrawal requests by members. Redemption requests could be delayed due to liquidity constraints of Investee Pools. Additionally, no material deficiencies in liquidity were identified and there were no material unused sources of liquid assets. Capital Resources.There are no commitments for capital expenditures as of the end of the latest fiscal period.Capital invested in the Fund has increased as investors continue to purchase interests in the Fund. The Fund anticipates offering interests on a continuing basis, increasing the total capital available for investment. There are no known material trends, favorable or unfavorable, that would affect, nor any expected material changes to, the Fund’s capital resource arrangements at the present time. Return to Table of Contents -13- Results of Operations.The Fund is a collective investment pool. The net assets of the pool continue to increase as new interests are issued. Performance of the Fund may vary considerably from one period to the next. There are no known trends or uncertainties affecting the results of operations because results vary considerably when compared to results from the same period in previous years. The collective performance results of the Investment Funds were negative during the six months ended June 30, 2010. The Fund’s performance coupled with ongoing operating expenses resulted in an overall negative return for the six months ended June 30, 2010 of (1.58%). The returns per class were as follows: (2.49%) for Class A units; (1.53%) for Class B units; (1.23%) for Class C units; and (1.05%) for Class E units. Comparative performance for the six months ended June 30, 2009 resulted in negative returns of (7.02%) for Class A Units; (6.08%) for Class B Units; (5.77%) for Class C Units; and (5.60%) for Class E Units. Class A units were first issued August 1, 2006; Class B units were first issued August 1, 2005; Class C units were first issued on April 1, 2008; and Class E units were first issued July 1, 2005. Differences in these results may be attributable to general market conditions and the differences in fee structures by class Off-Balance Sheet Arrangements.The Fund does not have any off-balance-sheet arrangements (as defined in Regulation S-K 303(a)(4)(ii)) that have or are reasonably likely to have a current or future effect on its financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. Tabular Disclosure of Contractual Obligations.Not applicable. Item 3.Quantitative and Qualitative Disclosures about Market Risk. The Fund is a speculative commodity pool and is a “fund-of-funds” which invests in other commodity pools known as Investee Pools as well as separately managed accounts (together with Investee Pools, “Investment Funds”) managed by independent commodity trading advisors (“CTAs”), or other portfolio managers (together “Portfolio Managers”).The market sensitive instruments held by the Fund are acquired for speculative trading purposes, and all or a substantial amount of the Fund’s assets are subject to the risk of trading loss.Unlike an operating company, the risk of market sensitive instruments is integral, not incidental, to the Fund’s main line of business. Market movements result in frequent changes in the fair market value of the Fund’s holdings and, consequently, in its earnings and cash flow.The Fund’s market risk is directly influenced by the market risk inherent in the trading of market sensitive instruments traded by Investment Funds.Holdings by Investment Funds are influenced by a wide variety of factors, including the level and volatility of exchange rates, interest rates, equity price levels, the market value of financial instruments and contracts, the diversification effects among the Investment Funds’ open positions and the liquidity of the markets in which they trade. Investment Funds in which the Fund invests rapidly acquire and liquidate both long and short positions in a wide range of different markets.Consequently, it is not possible to predict how a particular future market scenario will affect performance, and the Fund’s past performance is not indicative of its future results.See “Item 1A.Risk Factors” of the Fund’s Form 10-K, filed on March 31, 2010, for a discussion of trading and non-trading risk factors applicable to the Fund and Investee Pools. “Value at Risk” is a measure of the maximum amount which the Fund could reasonably be expected to lose in a given market sector.The exposure by Investment Funds to various market sectors is not transparent to the Fund and therefore, it is not possible to calculate the Value at Risk in any particular market sector.The Value at Risk exposure of the Fund with any given Investment Fund is the amount of capital invested with that Investment Fund, as set forth below. Return to Table of Contents -14- Fair Value of Market Risk Sensitive Instruments Fair Value as of June 30, 2010 % of Total ADF Trading Company I, LLC (Welton Investment Corporation) 13,028,324 12.51% ADF Trading Company II, LLC (Systematic Alpha Management, LLC) 10,583,741 10.16% ADF Trading Company IV, LLC (Blackwater Capital Management LLC) 4,973,681 4.78% Aspen Commodity Long/Short Fund LLC 31,660,414 30.41% Boronia Diversified Fund (U.S.), LP 6,639,977 6.38% Discus Feeder Ltd. 6,182,799 5.94% Graham Global Investment Fund Ltd. 10,083,467 9.68% Man-AHL Diversified II LP 4,900,605 4.71% Robeco Transtrend Diversified Fund LLC 10,855,011 10.42% Winton Futures Fund 5,216,962 5.01% TOTAL $ 104,124,981 100.00%  ADF Trading Company I, LLC, ADF Trading Company II, LLC, and ADF Trading Company IV, LLC (each a “Trading Company” and together “Trading Companies”) are limited liability companies established by the Fund’s managing member through which assets are allocated to managed accounts traded by Portfolio Managers as indicated. The fair value of these accounts includes cash on deposit with the Fund’s clearing broker and the fair value of futures contracts held in each Trading Company’s trading account. The quantitative disclosures above regarding the Fund’s market risk exposures contain “forward-looking statements” within the meaning of the safe harbor from civil liability provided for such statements by the Private Securities Litigation Reform Act of 1995 (set forth in Section 21E of the Securities Exchange Act of 1934). All quantitative disclosures in this section are deemed to be forward-looking statements for purposes of the safe harbor, except for statements of historical fact. Item 4.Controls and Procedures. Evaluation of Disclosure Controls and Procedures.The Managing Partner, Chief Compliance Officer and the Chief Financial Officer of the Fund’s managing member have evaluated the effectiveness of the design and operation of the Fund’s disclosure controls and procedures. These controls and procedures are designed to ensure that the Fund records, processes, and summarizes the information required to be disclosed in the reports submitted to the Securities and Exchange Commission in a timely and effective manner. Based upon this evaluation they concluded that, as of June 30, 2010, the Fund’s disclosure controls were effective. Changes in Internal Control over Financial Reporting.There have been no significant changes in the Fund’s internal control over financial reporting in the six months ended June 30, 2010 that have materially affected or are reasonably likely to materially affect the Fund's internal control over financial reporting. Limitations on the Effectiveness of Controls.Any control system, no matter how well designed and operated, can provide reasonable (not absolute) assurance that its objectives will be met. Furthermore, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, have been detected. Return to Table of Contents -15- PART II – OTHER INFORMATION Item 1.Legal Proceedings. The Fund’s Managing Member is not aware of any material legal proceedings threatened or pending to which the Fund is a party or of which any of the Fund’s property is subject. Item 1A.Risk Factors. There have been no material changes from the risk factors previously disclosed in response to Item 1A to Part 1 of the Fund’s Form 10-K for the year ended December 31, 2009. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. From April 1, 2010 through June 30, 2010, a total of 39,556 units were sold for the aggregate net subscription amount of $4,774,144. All sales were made only to “accredited investors” and to a limited number of investors who do not qualify as “accredited investors” in accordance with Rule 506 under Regulation D of the Securities Act of 1933 (the “Securities Act”). Details of the sale of these interests are as follows: Date of Sale Class of Units Subscription Amount Number of Units Price Per Unit 04/01/2010 Class A $ 25,000 228.42 $109.45 04/01/2010 Class B 1,360,312 11,072.60 $122.85 04/01/2010 Class E 25,000 189.13 $132.18 05/01/2010 Class A 473,500 4,293.91 $110.27 05/01/2010 Class B 822,084 6,630.70 $123.98 06/01/2010 Class A 164,513 1,521.93 $108.95 06/01/2010 Class B 1,870,937 15,368.84 $121.74 06/01/2010 Class E 32,798 250.00 $131.196 $ 4,774,144 39,555.53 (b) Underwriters and Other Purchasers. The units were not publicly offered. Units were sold only to “accredited investors” and to a limited number of investors who do not qualify as “accredited investors” in accordance with Rule 506 under Regulation D of the Securities Act. (c) Consideration. All units of the Fund were sold for cash as indicated by the Subscription Amount in the table above. (d) Exemption from Registration Claimed. The units were sold pursuant to Rule 506 of Regulation D and the sales were exempt from registration under the Securities Act. (e) Terms of Conversion or Exercise. Not applicable. Return to Table of Contents -16- (f) Use of Proceeds. The proceeds from the sale of interests will be utilized by the Fund to invest in Investee Pools which engage in trading of futures, forward contracts, commodity interests and option contracts on the foregoing. The Fund’s Investee Pools and Portfolio Managers may trade in as many as thirty to over fifty markets in the six following sectors: currencies, precious and industrial metals, debt instruments, stock indices, agricultural commodities and energy. The Fund’s managing member estimates that 90% or more of the Fund’s assets with Investee Pools or Portfolio Managers, including the assets used to satisfy margin and collateral requirements, indirectly will be invested in U.S. Treasury bills or notes or other CFTC-authorized investments or held in bank or bank money market accounts. All interest earned on Fund assets directly invested in interest bearing investments will accrue to the Fund. The balance of the Fund’s assets will be held in cash in the Fund’s bank account and will be used to maintain liquidity to pay Fund expenses. The Fund will make no loans, whether by direct loan, commercial paper purchase or other form of loan, to its managing member, any affiliate or employee of its managing member or any other party, and will not invest in equity securities without prior notice to members. The Fund’s Managing Member will not commingle the property of the Fund with the property of any other person or entity. Item 3.Defaults Upon Senior Securities. None. Item 4.Removed and Reserved. Item 5.Other Information. None. Item 6.Exhibits. 3.1 Certificate of Formation of Aspen Diversified Fund LLC, dated April 7, 2005, incorporated by reference herein, previously filed as an exhibit to the registrant’s Form 10-K filed on April 17, 2008. 3.2 Limited Liability Company Agreement of Aspen Diversified Fund LLC, incorporated by reference herein, previously filed as an exhibit to the registrant’s Form 10 filed on August 6, 2007. 10.1 Trading Advisory Agreement between Blackwater Capital Management, LLC and ADF Trading Company IV, LLC dated June 1, 2010. 31.1 Certification of the Managing Partner of the Fund’s managing member pursuant to Rule 13A-14(a) and Rule 15D-14(a), of the Securities Exchange Act, as amended. 31.2 Certification of the Chief Financial Officer of the Fund’s managing member pursuant to Rule 13A-14(a) and Rule 15D-14(a), of the Securities Exchange Act, as amended. 31.3 Certification of the Chief Financial Officer of the Fund’s managing member pursuant to Rule 13A-14(a) and Rule 15D-14(a), of the Securities Exchange Act, as amended. Return to Table of Contents -17- 32.1 Certification of the Managing Partner of the Fund’s managing member pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2 Certification of the Chief Compliance Officer of the Fund’s managing member pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.3 Certification of the Chief Financial Officer of the Fund’s managing member pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated: August 16, 2010 Aspen Diversified Fund LLC By: Aspen Partners, Ltd., Managing Member /s/ Kenneth E. Banwart Kenneth E. Banwart Managing Partner /s/ Adam Langley Adam Langley Chief Compliance Officer /s/ Deborah Terry Deborah Terry Chief Financial Officer Return to Table of Contents -18-
